MEMORANDUM **
Arthur Dominguez, Jr. appeals from the 110-month sentence imposed following his guilty-plea conviction for possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*663Dominguez contends that the district court erred in applying a four-level upward adjustment under U.S.S.G. § 2K2.1(b)(6) because the pre-sentence report was insufficient to establish that he “possessed” a firearm in connection with another felony offense and that the district court should have applied a clear and convincing evidentiary standard in determining whether the adjustment applied. We disagree. We conclude that the relevant statements in the pre-sentence report bore a sufficient indicia of reliability, see United States v. Marin-Cuevas, 147 F.8d 889, 895 (9th Cir.1998), and the district court did not err in applying a preponderance of the evidence standard. See United States v. Riley, 335 F.3d 919, 925-26 (9th Cir.2003). Accordingly, we conclude there was sufficient evidence to demonstrate that Dominguez “possessed” a firearm in connection with felonious conduct. See United States v. Polanco, 93 F.3d 555, 566-67 (9th Cir.1996).
Dominguez further contends that his sentence is unreasonable because the district court failed to consider all of the sentencing factors set forth in 18 U.S.C. § 3553(a). We disagree. The district court properly analyzed the § 3553 factors, and we conclude that Dominguez’s sentence is not unreasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.